UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO JR.,

                             Plaintiff,
                                                                    20-CV-0652 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
TAYLOR SWIFT,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. By order dated January 27, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). The

Court dismisses this action for the reasons set forth below.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint, or portion thereof, when the Court lacks subject-matter jurisdiction. See Fed. R. Civ.

P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,
550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

       Plaintiff, using the Court’s general complaint form, brings this action invoking the

Court’s federal question jurisdiction. He claims that Defendant conspired to harm him. Plaintiff

asserts the following facts, verbatim:

       This woman have Destroy me with electronic, hided electronic devices audio and
       video she has obstructed my communication in most of the places, I be looking
       for help and services, she obstruct a complain I file to the D.E.A. about my thing
       that was happening to my and things that was happening with the D.E.A., she had
       made a passport without my consent she have mislead my by audio electronic she
       have harass my by audio electronic she is a coconspiaral of my mising asset,
       property, busnesses, money for sure she have conspiared against me in different
       things since early 2018.

(ECF No. 2, 5 ¶ III.) Plaintiff seeks justice, information, and monetary damages.

                                           DISCUSSION

       Since December 17, 2019, Plaintiff has filed numerous frivolous actions in this Court. He

continued to file frivolous complaints even after the Court warned him that further vexatious or

frivolous litigation in this Court will result in an order barring him from filing new actions IFP

unless he receives prior permission. See, e.g., Calvino v. Jones, ECF 1:19-CV-11601, 3 (S.D.N.Y.

Dec. 23, 2019). On January 10, 2020, the Court directed Plaintiff to show cause why he should

not be barred from filing any further actions in this Court IFP without first obtaining permission

from the Court to file his complaint. See Calvino v. Fauto L., ECF 1:19-CV-11958, 4 (S.D.N.Y.

Jan. 10, 2020).


                                                   2
       Plaintiff filed this action after the Court directed him to show cause why he should not be

barred. Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

475, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which he

can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. This action is a continuation of

Plaintiff’s pattern of frivolous and vexatious litigation.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses this action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this action as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    January 27, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   3
